Order entered December 20, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-01031-CR

                 QUINCY RESHAWN GILSTRAP, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the 292nd Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. F21-75410

                                    ORDER

      The clerk’s record, reporter’s record, and docketing statement are overdue.

      On November 10, 2022, we notified the district clerk by postcard that the

clerk’s record was overdue, and we directed the district clerk to file the clerk’s

record within 30 days. Although more than 30 days have passed, the clerk’s record

has not been filed. Accordingly, we ORDER the district clerk to file the clerk’s

record within THIRTY DAYS of the date of this order.
      On November 10, 2022, we notified Kelly Simmons, court reporter, 292nd

Judicial District Court, by postcard that the reporter’s record was overdue, and we

directed Kelly Simmons to file within 30 days (1) the reporter’s record, (2) written

verification that no hearings were recorded, or (3) written verification that

appellant has not requested the reporter’s record. Although more than 30 days

have passed, the reporter’s record or court reporter’s verification have not been

filed. Accordingly, we ORDER Kelly Simmons, court reporter, 292nd Judicial

District Court, to file within THIRTY DAYS of the date of this order (1) the

reporter’s record, (2) written verification that no hearings were recorded, or (3)

written verification that appellant has not requested the reporter’s record.

      On October 3, 2022, we notified counsel for appellant by postcard that the

docketing statement was overdue, and we directed counsel to file a proper

docketing statement within 10 days. As of the date of this order, the docketing

statement has not been filed. Accordingly we ORDER counsel for appellant to

file a proper docketing statement with this Court within TEN DAYS of the date of

this order.

      We DIRECT the clerk to send copies of this order to the Honorable

Brandon Birmingham, Presiding Judge, 292nd Judicial District Court; Felicia Pitre,

Dallas County District Clerk; Kelly Simmons, court reporter, 292nd Judicial

District Court; and to counsel for all parties.
/s/   ERIN A. NOWELL
      JUSTICE